Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Status of Claims
Claims 1-14 and 20-26 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Terao (US 2016/0380120).
Regarding claim 1, Terao discloses a solar cell comprising (see abstract): 
a substrate having a surface (see paragraph [0002]); 
a plurality of N-type (306/406) and P-type (304/404) semiconductor regions disposed in or above the surface of the substrate (shown in fig. 3A, paragraph [0042]); 
a conductive contact structure (310/410) disposed on the plurality of N-type and P-type semiconductor regions (step 202 of fig. 2, shown in fig. 3C and 4C, paragraph [0045]-[0048]), 

without a weld, specifically Terao discloses wherein the wire may be bonded to a seed layer or directly to the n-type and p-type semiconductor regions (see paragraph [0051]), and further discloses may be bonded in a number of ways, e.g. conductive adhesive or thermo-compression bonding (see paragraph [0052]).
As Terao discloses choosing from a finite number of identified, predictable solutions i.e., spot or continuous bonding directly to the p-type and n-type regions by various bonding methods, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
Terao does not disclose the length of the wire bond is over a length of greater than 10 mm. The court has held differences in variables, (i.e. length/width of the cell, which dictates the length of the n-type and p-type regions and therefore the length of continuously bonded wires), will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art (i.e. a cell with length and width), it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 2, Terao discloses a solar cell of claim 1, wherein each conductive wire of the plurality of conductive wires is parallel along a direction to form a one-dimensional layout 

Regarding claim 3, Terao discloses a solar cell of claim 1, wherein each conductive wire of the plurality of conductive wires has a flattened circular profile (see paragraph [0046] and [0060]).

Regarding claim 5, Terao discloses a solar cell of claim 1, wherein the substrate is substantially rectangular, and wherein the plurality of N-type and P-type semiconductor regions and the plurality of conductive wires are substantially parallel to an edge of each of the substrate (shown in fig. 3C, paragraph [0042]).

Regarding claim 6, Terao discloses a solar cell of claim 1, wherein the plurality of N-type and P-type semiconductor regions is disposed in a back surface of the substrate, the back surface opposite an opposing light-receiving surface of the substrate (see abstract, i.e. back contact; [0029]-[0030], [0039]).

Regarding claim 7, Terao discloses a solar cell of claim 1, wherein the plurality of N-type and P-type semiconductor regions is disposed above a back surface of the substrate, the back surface opposite an opposing light-receiving surface of the substrate (see abstract, i.e. back contact; [0029]-[0030], [0039]).


a substrate having a surface (see paragraph [0002]); 
a plurality of N-type (306/406) and P-type (304/404) semiconductor regions disposed in or above the surface of the substrate (shown in fig. 3A, paragraph [0039], [0042]); 
a conductive contact structure (310/410) disposed on the plurality of N-type and P-type semiconductor regions (step 202 of fig. 2, shown in fig. 3C and 4C, paragraph [0045]-[0048]), 
the conductive contact structure comprising a plurality of non-coated conductive wires (see paragraph [0047]), each non-coated conductive wire of the plurality of non-coated conductive wires continuously bonded directly to a corresponding one of the N-type and P-type semiconductor regions (shown in fig. 3, see paragraph [0051]); 
without a weld, specifically Terao discloses wherein the wire may be bonded to a seed layer or directly to the n-type and p-type semiconductor regions (see paragraph [0051]), and further discloses may be bonded in a number of ways, e.g. conductive adhesive or thermos-compression bonding (see paragraph [0052]).
As Terao discloses choosing from a finite number of identified, predictable solutions i.e., spot or continuous bonding directly to the p-type and n-type regions by various bonding methods, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
Terao does not disclose the length of the wire bond is over a length of greater than 10 mm. The court has held differences in variables, (i.e. length/width of the cell, which dictates the length of the n-type and p-type regions and therefore the length of continuously bonded wires), will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 9, Terao discloses choosing a solar cell of claim 8, wherein each non-coated conductive wire of the plurality of non-coated conductive wires is parallel along a direction to form a one- dimensional layout of the conductive contact structure (shown in fig. 3C and 4C).

Regarding claim 10, Terao discloses a solar cell of claim 8, wherein each non-coated conductive wire of the plurality of non-coated conductive wires has a flattened circular profile (see paragraphs [0046] and [0060]).

Regarding claim 12, Terao discloses a solar cell of claim 8, wherein the substrate is substantially rectangular, and wherein the plurality of N-type and P-type semiconductor regions and the plurality of non-coated conductive wires are substantially parallel to an edge of each of the substrate (shown in fig. 3C, paragraph [0042]).

Regarding claim 13, Terao discloses a solar cell of claim 8, wherein the plurality of N-type and P-type semiconductor regions is disposed in a back surface of the substrate, the back surface opposite an opposing light-receiving surface of the substrate (see abstract, i.e. back contact; [0029]-[0030], [0039]).

.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Terao as applied to claims 1 and 8 above, and further in view of Moslehi et al. (WO 2012/135395).
Regarding claims 4 and 11, Terao discloses a solar cell of claim 1, but does not disclose wherein each conductive wire (in regards to claim 11, non-coated conductive wire) of the plurality of conductive wires has a surface with microgrooves along a length of the conductive wire.
Moslehi is analogous art to Terao as Moslehi discloses a method of stringing solar cells (see paragraph [0009]). Moslehi discloses conductive wires connecting p-type and n-type regions (see paragraphs [0045]-[0046], [0100]-[0101]). 
Moslehi discloses the conductive wires comprises micro-grooves as micro-grooves allow for stress relief (see paragraph [0115]-[0117]).
It would be obvious to a person having ordinary skill in the art to modify the conductive wires of Terao to comprise micro-grooves because micro-grooves provides stress relief.


Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Terao (US 2016/0380120) in view of Sachs (US 2007/0125415).
Regarding claim 21, Terao discloses a solar cell comprising (see abstract): 
a substrate having a surface (see paragraph [0002]); 
a plurality of N-type (306/406) and P-type (304/404) semiconductor regions disposed in or above the surface of the substrate (shown in fig. 3A, paragraph [0042]); 
a conductive contact structure (310/410) disposed on the plurality of N-type and P-type semiconductor regions (step 202 of fig. 2, shown in fig. 3C and 4C, paragraph [0045]-[0048]), 
the conductive contact structure comprising a plurality of conductive wires extending along a first direction, each conductive wire of the plurality of conductive wires continuously bonded directly to a corresponding one of the N-type and P-type semiconductor regions along the first direction (shown in fig. 3, see paragraph [0051], specifying continuous bonding, and further discloses may be bonded in a number of ways, e.g. conductive adhesive or thermo-compression bonding (see paragraph [0052]);
As Terao discloses choosing from a finite number of identified, predictable solutions i.e., spot or continuous bonding directly to the p-type and n-type regions by various bonding methods, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
Terao does not disclose wherein each conductive wire of the plurality of conductive wires has a surface with microgrooves parallel extending along a length of the conductive wire in the first direction.
Sachs is analogous art to Terao as Sachs discloses a method of stringing solar cells (110) (see figs. 2 and 3, paragraphs [0005] and [0021]). Sachs discloses conductive wires (114 in fig. 
Sachs discloses wherein each conductive wire (114/214) of the plurality of conductive wires has a surface with microgrooves (230) parallel extending along a length of the conductive wire in the first direction (see fig. 3, paragraph [0032]). Sachs discloses the grooves allow for reflection of light, which can be returned to exposed areas of the solar cell increasing the amount of light on the cell (see abstract). 
It would be obvious to a person having ordinary skill in the art to modify the conductive wires of Terao to comprise micro-grooves extending along the length of the wire because micro-grooves reflects light, which allows light to be returned to exposed area of the cell to increase light on the cell.

Regarding claim 22, all the limitations of claim 22 are recited in claim 2. See rejection of claim 2 above. 

Regarding claim 23, all the limitations of claim 23 are recited in claim 3. See rejection of claim 3 above.  

Regarding claim 24, all the limitations of claim 24 are recited in claim 5. See rejection of claim 5 above.  

Regarding claim 25, all the limitations of claim 25 are recited in claim 6. See rejection of claim 6 above.  

Regarding claim 26, all the limitations of claim 26 are recited in claim 7. See rejection of claim 7 above.  

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive.
Applicant argues that his understanding of Terao as disclosing conductive wires 310 bonded to diffusion regions 304 and 306 at locations 311 by laser welds and, in particular, by hundreds of laser welds to form a continuous bond. (See Terao, e.g., Paragraph 0051, and Figure 3E, shown below.) Further, applicant states the is not understanding that Terao discloses any of conductive wires 310 as being continuously bonded directly to a corresponding one of the diffusion regions 304 and 306 over a length of greater than 10 mm without a weld, as is required by Applicant’s claims 1-14. Accordingly, the Applicants respectfully request that the Examiner remove the rejections of claims 1-14.
Below are paragraphs [0051]-[0052] as previously cited by the examiner (see discussion of claim 1, 8 and 21). The embodiment cited by applicant is highlighted in green. The examiner relies on the text highlighted in yellow.
[0051] Referring to FIG. 3D, according to one embodiment, the conductive wires 
are bonded at a number of locations 311 over the P-type doped diffusion regions 
304 and N-type doped diffusion regions 306.  The number of bonds may depend on 
the cell size and the bonding technique used.  For example, the conductive 
wires may be bonded at a few locations for soldering, in accordance with an 
embodiment.  In another example, the conductive wires may be bonded at more 
than a hundred locations for laser welding, in accordance with an embodiment.  
In one embodiment, a continuous bond is formed.  As mentioned above, in one 
embodiment, a metal seed layer (e.g., the metal seed layer 114 of FIGS. 1A and 
1B) is disposed over the P-type doped diffusion regions 304 and N-type doped 

bonded to the metal seed layer.  In an embodiment without a metal seed layer, 
the conductive wires 310 may be bonded directly to the P-type doped diffusion 
regions 304 and N-type doped diffusion regions 306. 
 
[0052] A variety of bonding methods may be used, such as, for example, 
thermo-compression bonding, laser welding, soldering, and/or the application of 
a conductive adhesive.  In one embodiment, bonding involves contacting the 
wires to the back side of one the solar cells with a roller (e.g., by 
pressing/applying pressure to the wires with the roller), and welding the wires 
in the locations 311 with a laser.  In one such embodiment, the laser can emit 
laser beams that are transmitted through the roller while the roller applies 
sufficient pressure to maintain alignment and create a bond.  In another 
embodiment, the wires 310 contact the back side of a solar cell by the 
application of pressure by two rollers.  In one such embodiment, the two 
rollers are spaced sufficiently far apart to allow for laser beams to pass 
between the two rollers to bond the wires at the locations 311 while the two 
rollers apply sufficient pressure to maintain alignment and create a bond.

The court has held "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP § 2123.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).

In regards to applicant’s arguments regarding the amendment of claim 21, specifically the direction of the grooves, applicant’s arguments have been considered but are moot because the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721